Citation Nr: 1230180	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  10-34 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from August 1948 to August 1952.  He died in October 2007, and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of June 2008 and December 2008.  The appeal was remanded in January 2012.

The appellant also initially appealed the issue of entitlement to DIC under 38 U.S.C.A. § 1318, which had been erroneously granted by the RO in June 2008, but denied in a December 2008 rating decision, which found the grant had been clearly and unmistakably erroneous, as the Veteran's total disability rating had been in effect for less than 10 years at the time of his death, and no exceptions applied.  See 38 U.S.C.A. § 1318 (West 2002 & Supp. 2011); 38 C.F.R. § 3.22 (2011).  In view of the grant of DIC, based on service connection for the cause of the veteran's death, in this decision, the issue of entitlement to DIC under 38 U.S.C.A. § 1318 is moot.  In this regard, DIC is a single benefit, and entitlement under 38 U.S.C.A. § 1318 is predicated on a non-service-connected cause of death.  See 38 U.S.C.A. §§ 1311, 1318(a); 38 C.F.R. § 3.22(a).   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in October 2007, at the age of 76 years, of congestive heart failure, due to or as a consequence of arteriosclerotic cardiovascular disease (ASCD). 

2.  At the time of his death, service connection was in effect for PTSD, cold injury residuals of both hands and both feet, and shell fragment wound scars of the head, back and right arm, for a combined evaluation of 100 percent.  

3.  PTSD was etiologically related to the primary cause of death, ASCD.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1310, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the outcome of this appeal, compliance with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) need not be discussed. 

To establish service connection for the cause of the veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal relationship.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be established for chronic disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted on a presumptive basis for certain chronic diseases, such as cardiovascular disease, if manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service- connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c) (2011); see Allen v. Brown, 8 Vet. App. 374 (1995).

Service treatment records show that the Veteran sustained multiple shell fragment wounds to the back and a wound to the right arm in action against enemy forces in August 1950.  There was no artery or nerve involvement, and he was returned to duty approximately 2-3 weeks after the injury.  No cardiovascular abnormalities were shown in service.  The Veteran's separation examination did not disclose any pertinent complaints or abnormalities.  Service department records also show he participated in the Chosin Reservoir campaign, during which he suffered from frostbite in December 1950.  

In a January 1957 rating decision, service connection for scars, shell fragment wound, back, head, and right arm, asymptomatic, was granted; a 10 percent rating was assigned in a September 1957 rating decision.  In an August 1998 rating decision, service connection for residuals of frozen hands and feet was granted, with a 10 percent rating assigned for the hands and 10 percent for the feet effective in September 1997.  This rating decision also provided for increased ratings of 20 percent for each hand and each foot, effective in January 1998, pursuant to increased symptomatology, and revised regulations which permitted rating unilateral cold injury conditions.  His combined evaluation was 70 percent.  In July 2001, service connection was granted for PTSD, rated 100 percent disabling, effective in October 2000.  This rating remained in effect until the Veteran's death in October 2007.  

According to the death certificate, the Veteran died in October 2007, at the age of 76 years.  The immediate cause of death was congestive heart failure, due to or as a consequence of arteriosclerotic cardiovascular disease (ASCD).  At the time of death, the Veteran was an inpatient in East Texas Medical Center-Crockett.  

The appellant contends that the Veteran's service-connected PTSD aggravated his heart disease and contributed to the cause of his death.

Post-service medical records first show cardiac disease in July 1997, when the Veteran was seen for an initial evaluation at a VA facility.  A history of coronary artery disease, angina, and hypertension was noted at that time.  

The Veteran's claims folder was sent to a VA physician in May 2010 for an opinion as to whether a service-connected disability caused or contributed to the Veteran's cause of death.  Following review of the evidence, the physician opined that the service-connected "disabilities of PTSD, bilateral lower extremity frozen feet, and bilateral upper extremity frozen hands was of such severity as to have a material influence in accelerating death IS LESS LIKELY AS NOT (LESS THAN 50/50 PROBABILITY) CAUSED BY OR A RESULT OF in-service event."  The physician explained that although evidence in medical literature existed which indicated that PTSD increased the risk of chronic heart disease, the Veteran had at least five other high risk factors for heart disease, specifically, age, sex, hypertension, overweight/obesity, and hyperlipidemia.  The physician concluded that "[g]iven this entire context, it is medically reasonable to assume that the PTSD did contribute to the heart disease, but not in a way that materially influenced or accelerated the veteran's death.  No basis exists for the frozen extremity injuries causing or aggravating the heart disease."

Given the confusing nature of the medical opinion, in August 2010 the physician was contacted for clarification by a Decision Review Officer, who asked whether the PTSD was one factor despite other risk factors that at least as likely contributed to Veteran's death.  The physician responded, stating that although stress, including from PTSD, could potentially make almost any disease process worse, in this case, factors other than stress from PTSD would have been from more likely to have significantly contributed to the congestive heart failure and ASCD than the PTSD.  He concluded that he held to his original opinion and agree with the Decision Review Officer's interpretation of that opinion.

Another opinion was obtained in February 2012.  This time, a different physician stated that none of the Veteran's service-connected disorder caused or substantially contributed to his death.  His military service at least as likely as not, indirectly through PTSD, contributed to ASCVD but did not cause or substantially contribute to his death.  The rationale was that the Veteran had a number of other risk factors for coronary artery disease, namely, male gender, age (81 years), dyslipidemia, obesity, hypertension, giant cell arteritis (polymyalgia rheumatica), generalized atherosclerosis with peripheral vascular disease, and hypertension, the latter noted to be a main risk factor.  His service-connected cold injuries and superficial scars were mild, unable of causing or accelerating his death.  Nevertheless, the final statement from the physician was as follows:  "PTSD HAS BEEN LINKED TO (BY CURRENT MEDICAL LITERATURE) HEART DISEASE) CAD, ATHEROSCLEROSIS)"; this incomplete statement, which seems to contradict the entire preceding part of the opinion, was not otherwise explained.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Factors that are relevant to the probative value to be given to medical statements include the level of explanation or rationale contained in the opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (bare conclusion is not entitled to any weight); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (finding that the failure of the physician to provide a basis for an opinion goes to the weight or credibility of the evidence).  

The Board finds that significant deficiencies in the medical opinions remain.  The conclusion of both physicians' opinions seems to be that the Veteran had a number of risk factors for heart disease, including PTSD, and that PTSD contributed to the development of coronary artery disease, but not to the Veteran's death.  The rationale, however, for this tortuous distinction was not adequately explained.  The presence of other risk factors, alone, is not sufficient explanation, in this context, without any discussion as to why such risk factors would negate the influence of PTSD in contributing to the cause of death.  In this regard, although the Veteran's age was noted to be a risk factor for coronary artery disease, in the February 2012 opinion, this age was noted to be 81 years, when in fact the Veteran died at the age of 76 years.  In addition, obesity was only noted as a diagnosis in March 1998 and July 1998, and the appellant has stated that the Veteran did not have a problem with obesity.  

Additionally, although the date of onset of hypertension is not known, it appears to have been sometime between May 1958, when a VA examination reported normal blood pressure and there was no diagnosis of hypertension, and September 1992, when a private doctor's statement noted that he had hypertension.  In contrast, as early as his September 1956 claim, the Veteran reported that he had suffered from "nervousness" since August 1950.  He was diagnosed as having a chronic anxiety reaction on a VA examination in November 1956.  This was before PTSD was recognized as a diagnosis, and service treatment records document that he sustained shell fragment wounds in combat in Korea in August 1950.  Later that year, service records show that he participated in the Chosin Reservoir campaign, where he sustained frostbite.  

Polymyalgia rheumatica, also noted in February 2012 as a risk factor, was only noted once, on a private medical report dated in 1992; no such disorder was noted in any VA records dated from 1997 to 2001.  Similarly, although peripheral vascular disease was noted on statements dated in 1956 and 1958 from a private doctor, such was not subsequently diagnosed, although a VA cold injury protocol examination in July 1998 did find peripheral neuropathy, as well as Raynaud's syndrome, but both of these were attributed to the service-connected frostbite residuals.  

Moreover, 38 C.F.R. § 3.312 draws a distinction between the primary cause of death and a contributory cause of death.  A service-connected disability will be considered as the primary cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  In contrast, a contributory cause of death is inherently one not related to the principal cause.  38 C.F.R. § 3.312(c).  The requirements for a contributory cause of death are more stringent because it is not related to the primary cause of death.  Thus, while a contributory cause of death must contribute substantially or materially to cause death, if a disability is "etiologically related" to the primary cause, that, alone, is sufficient.  

In this case, both opinions acknowledged that PTSD contributed to the Veteran's ASCD, which was the primary cause of death.  The Board finds that this meets the requirement of an etiological relationship between PTSD and ASCD.  Therefore, it is not necessary to further delay a final decision by attempting to clarify the medical opinions, which are insufficient to support a denial.  Instead, the evidence as it currently stands is essentially evenly balanced.  As such, there is a sufficient basis to decide th claim, and service connection for the cause of this combat-wounded Veteran's death is warranted.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for the cause of the veteran's death is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


